Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

    Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 18 – 19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claims 18 – 19 claimed a computer readable storage medium. It can be interpreted as a carrier wave signal. It fails to fall within a statutory category of invention. It is not a process occurring as a result of executing the software, a machine programmed to operate in accordance with the software nor a manufacture structurally and functionally interconnected with the software in a manner which enables the software to act as a computer component and realize its functionality. It is also clearly not directed to a composition of matter. Therefore, it is non-statutory under 35 U.S.C. 101. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 2, 14 – 15 and 18 – 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu et al. (“Learning Spatial Regularization with Image-level Supervisions for Multi-label Image Classification”, IDS), hereinafter referred as Zhu, in view of Lu et al. (China Patent Application Publication CN 107316042, IDS), hereinafter referred as Lu.

Regarding claim 1, Zhu discloses a neural network for image multi-label identification (Fig. 1 and 2), comprising: 
a spatial regularization network configured to receive a feature map (Fig. 2, spatial regularization net receives a feature map X); 
a first content label full connection layer configured to receive the feature map output by the spatial regularization network and output a first prediction probability of a content label (Fig. 2, page 5515 – 5516, fsr receive the attention map A output by the spatial regularization network and output a prediction probability of a content label ŷsr); 
a second content label full connection layer configured to receive an N-th order feature map output by the N-th order convolutional layer and output a second prediction probability of the content label (Fig. 2, page 5515, fcls receive the feature map X output by the N-th order convolutional layer fcnn and output a prediction probability of a content label ŷcls), wherein the first prediction probability and the second prediction probability of the content label are summed and averaged to obtain a prediction probability of the content label (Fig. 2, adding ŷcls and ŷsr to obtain a final prediction probability of the content label ŷ; pages 5515 – 5520 talked about averaging and weighted averaging).
However, Zhu fails to explicitly disclose the neural network wherein the convolutional network comprising N orders of convolutional layers, wherein the first order convolutional layer receives a picture of an image and outputs a first order feature map, and the n-th order convolutional layer receives an (n-1)-th order feature map output by an (n-1)-th convolutional layer and outputs an n-th order feature map; 
a multi-feature-layer merging network configured to merge feature maps output by at least one high-order convolutional layer and at least one low-order convolutional layer and output a merged feature map; 
a theme label full connection layer configured to receive the N-th order feature map output by the N-th order convolutional layer and output a prediction probability of a theme label; and 
a category label full connection layer configured to receive the N-th order feature map output by the N-th order convolutional layer and output a prediction probability of a category label, where 1 < n < N.  
However, in a similar field of endeavor Lu discloses a neural network for painting search (abstract). In addition, Lu discloses that the neural network comprising a convolutional network comprising N orders of convolutional layers, wherein the first order convolutional layer receives a picture of an image and outputs a first order feature map, and the n-th order convolutional layer receives an (n-1)-th order feature map output by an (n-1)-th convolutional layer and outputs an n-th order feature map (Fig. 2, [0048]); 
Fig. 2, [0048], pooling layer for merging); 
a theme label full connection layer configured to receive the N-th order feature map output by the N-th order convolutional layer and output a prediction probability of a theme label (Fig. 3, [0041 - 0042, 0045 - 0046], fine classification for theme classification); and 
a category label full connection layer configured to receive the N-th order feature map output by the N-th order convolutional layer and output a prediction probability of a category label, where 1 < n < N (Fig. 3, [0041 - 0042, 0045 - 0046], coarse classification for category classification).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu, and the convolutional network comprising N orders of convolutional layers, wherein the first order convolutional layer receives a picture of an image and outputs a first order feature map, and the n-th order convolutional layer receives an (n-1)-th order feature map output by an (n-1)-th convolutional layer and outputs an n-th order feature map; a multi-feature-layer merging network configured to merge feature maps output by at least one high-order convolutional layer and at least one low-order convolutional layer and output a merged feature map; a theme label full connection layer configured to receive the N-th order feature map output by the N-th order convolutional layer and output a prediction probability of a theme label; and a category label full connection layer configured to receive the N-th order feature map output by the N-th order convolutional layer and 

Regarding claim 2 (depends on claim 1), Zhu discloses the neural network further comprising: a weight full connection layer configured to weight each channel of the N-th order feature map with the prediction probability of the content label before the N-th order feature map is input to the category label full connection layer (page 5516 - 5517. Section 3.3 – 3.4, weighted attention map, weighting factor).  

Regarding claims 14 – 15, they are corresponding to claims 1 – 2, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 1 – 2.

Regarding claims 18 – 19, they are corresponding to claims 14 – 15, respectively, thus, they are rejected for the reasons set forth above in the rejection of claims 14 – 15.

Claims 3 – 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lu, and in further view of Zhang et al. (China Patent Application Publication CN 108710919, IDS), hereinafter referred as Zhang.

Regarding claim 3 (depends on claim 1), Zhu in view of Lu fails to explicitly disclose the neural network wherein the multi-feature-layer merging network is configured to merge 
However, in a similar field of endeavor Zhang discloses a neural network for image processing (abstract). In addition, Zhang discloses that the neural network comprising the multi-feature-layer merging network is configured to merge layer by layer by merging a higher order feature map with an adjacent lower order feature map ([0019]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu, and the multi-feature-layer merging network is configured to merge layer by layer by merging a higher order feature map with an adjacent lower order feature map. The motivation for doing this is to simplify and raise the quality for classification so that the application of Zhu can be expanded.

Regarding claim 4 (depends on claim 2), Zhu in view of Lu fails to explicitly disclose the neural network wherein the multi-feature-layer merging network is configured to merge layer by layer by merging a higher order feature map with an adjacent lower order feature map.  
However, in a similar field of endeavor Zhang discloses a neural network for image processing (abstract). In addition, Zhang discloses that the neural network comprising the multi-feature-layer merging network is configured to merge layer by layer by merging a higher order feature map with an adjacent lower order feature map ([0019]).


Regarding claim 5 (depends on claim 3), Zhu in view of Lu fails to explicitly disclose the neural network wherein: the convolutional network is a GoogleNet network, comprising the five orders of convolutional layers, and the first to fifth orders of feature maps are all input to the multi-feature- layer merging network; the multi-feature-layer merging network is configured to: cause the fifth order feature map to be subjected to 1x1 convolution and 2-time up-sampling, and then merged with the fourth order feature map to generate the fourth order merged feature map; cause the fourth order merged feature map to be subjected to 1x1 convolution and 2-time up-sampling, and then merged with the third order feature map to generate the third order merged feature map; cause the third order merged feature map to be subjected to 1x1 convolution and 2-time up-sampling, and then merged with the second order feature map to generate the second order merged feature map; cause the second order merged feature map to be subjected to 1 x1 convolution and 2-time up-sampling, and then merged with the first order feature map to generate the first order merged feature map; and output the first order merged feature map to the spatial regularization network.  
abstract). In addition, Zhang discloses that the convolutional network is a GoogleNet network ([0059]), comprising the five orders of convolutional layers, and the first to fifth orders of feature maps are all input to the multi-feature- layer merging network; the multi-feature-layer merging network is configured to: cause the fifth order feature map to be subjected to 1x1 convolution and 2-time up-sampling, and then merged with the fourth order feature map to generate the fourth order merged feature map; cause the fourth order merged feature map to be subjected to 1x1 convolution and 2-time up-sampling, and then merged with the third order feature map to generate the third order merged feature map; cause the third order merged feature map to be subjected to 1x1 convolution and 2-time up-sampling, and then merged with the second order feature map to generate the second order merged feature map; cause the second order merged feature map to be subjected to 1 x1 convolution and 2-time up-sampling, and then merged with the first order feature map to generate the first order merged feature map; and output the first order merged feature map to the spatial regularization network (Fig. 2 and 3, [0059 - 0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu, and the convolutional network is a GoogleNet network, comprising the five orders of convolutional layers, and the first to fifth orders of feature maps are all input to the multi-feature- layer merging network; the multi-feature-layer merging network is configured to: cause the fifth order feature map to be subjected to 1x1 convolution and 2-time up-sampling, and then merged with the fourth order feature map to generate the fourth 

Regarding claim 6 (depends on claim 3), Zhu in view of Lu fails to explicitly disclose the neural network wherein: the convolutional network is a Resnet 101 network, comprising the five orders of convolutional layers, and the second to fourth orders of feature maps are all input to the multi- feature-layer merging network;  19Our Ref.: LZ1904834CN01-US the multi-feature-layer merging network is configured to: cause the fourth order feature map to be subjected to a 1 x1 convolution to obtain a 1 x 1 convolved fourth order feature map; cause the convolved fourth order feature map be subjected to a 2-time up- sampling, and then merged with the third order feature map to generate a third order merged feature map; cause the third order merged feature map to be subjected to the 1x1 convolution and the 2-time up-sampling, and then merged with the second order feature map to generate a second order merged feature map; and output the 1 x 1 convolved fourth order feature map, the 
However, in a similar field of endeavor Zhang discloses a neural network for image processing (abstract). In addition, Zhang discloses that the convolutional network is a Resnet 101 network ([0015]), comprising the five orders of convolutional layers, and the second to fourth orders of feature maps are all input to the multi- feature-layer merging network;  19Our Ref.: LZ1904834CN01-US the multi-feature-layer merging network is configured to: cause the fourth order feature map to be subjected to a 1 x1 convolution to obtain a 1 x 1 convolved fourth order feature map; cause the convolved fourth order feature map be subjected to a 2-time up- sampling, and then merged with the third order feature map to generate a third order merged feature map; cause the third order merged feature map to be subjected to the 1x1 convolution and the 2-time up-sampling, and then merged with the second order feature map to generate a second order merged feature map; and output the 1 x 1 convolved fourth order feature map, the third order merged feature map and the second order merged feature map to the spatial regularization network (Fig. 2 and 3, [0059 - 0061]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu, and the convolutional network is a Resnet 101 network, comprising the five orders of convolutional layers, and the second to fourth orders of feature maps are all input to the multi- feature-layer merging network;  19Our Ref.: LZ1904834CN01-US the multi-feature-layer merging network is configured to: cause the fourth order feature map to be subjected to a 1 x1 convolution to obtain a 1 x 1 convolved fourth order feature map; cause the convolved fourth order 

Regarding claim 16, it is corresponding to claim 3, thus, it is rejected for the reasons set forth above in the rejection of claim 3.

Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhu in view of Lu, and in further view of Wang et al. (WIPO Patent Application Publication 2018/035805, IDS), hereinafter referred as Wang.

Regarding claim 20, Zhu in view of Lu discloses an identification method according to claim 14.
However, Zhu in view of Lu fails to explicitly disclose the method is implemented by a computer apparatus comprising a memory, a processor, and a computer program stored on the memory and operative on the processor.
Wang discloses a method for image processing (abstract). In addition, Wang discloses that the method is implemented by a computer apparatus (Fig. 8) comprising a memory (page 29, memory, storage), a processor (page 28, processor 810), and a computer program stored on the memory and operative on the processor (page 27, program code).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Zhu, and the method is implemented by a computer apparatus comprising a memory, a processor, and a computer program stored on the memory and operative on the processor. The motivation for doing this is that the method is implemented by a substantial machine so that the application of Zhu can be expanded.

Allowable Subject Matter
Claims 8 – 13 are allowed.
Claims 7 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
No reference is found to teach:
only training the convolutional network and the category label full connection layer with a category label training data set, to output the prediction probability of the category label, and only saving parameters of the convolutional network; only training the convolutional network and the second content label full connection layer with a content label training data set, to output the prediction probability of the content label; keeping the parameters of the convolutional network 

and/or

a first 3x3 convolutional layer configured to convolve the 1x1 convolved fourth order feature map; a second 3x3 convolutional layer configured to convolve the third order merged feature map; and a third 3x3 convolutional layer configured to convolve the second order merged feature map, wherein the multi-feature-layer merging network outputs a 3x3 convolved second order merged feature map, the third order merged feature map, and the 1 x 1 convolved fourth order feature map to the spatial regularization network, and the spatial regularization network respectively predicts for the three convolved feature maps and calculates a sum and an average of the prediction results;

and/or

randomly selecting a part of the picture of the image and enlarging the part, inputting the picture and an enlarged picture into the neural network trained according to the method of the present disclosure, to output a first prediction vector of the category label; inputting the picture of the image into the neural network, to output a second prediction vector of the category label, a prediction vector of the theme label and a prediction vector of the content label; summing and averaging the first prediction vector of the category label and the second prediction vector of the category label to obtain an average vector of the category label; and taking the prediction probability of a category having a highest value resulted from the averaged vectors of the category labels calculated through a softmax function as the prediction probability of the category label of the image, inputting the prediction vector of the theme label and the prediction vector of the content label into a sigmoid activation function, to obtain the prediction probability of the theme label and the prediction probability of the content label;

in combination of the rest of limitations in the independent claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIAN YANG whose telephone number is (571)270-7239.  The examiner can normally be reached on Monday-Thursday 6am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on 571-272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QIAN YANG/Primary Examiner, Art Unit 2668